



Exhibit 10.2
AMENDMENT NO. 1
TO DEALER MANAGER AGREEMENT


This AMENDMENT NO. 1 TO DEALER MANAGER AGREEMENT (this “Amendment”) is made and
entered into as of this 17th day of June, 2016, by and among Griffin-American
Healthcare REIT IV, Inc., a Maryland corporation (the “Company”), Griffin
Capital Securities, LLC, a Delaware limited liability company (the “Dealer
Manager”), and, solely with respect to the amendment of Section 3.3 of the
Dealer Manager Agreement dated February 16, 2016 (the “Dealer Manager
Agreement”) as set forth below, Griffin-American Healthcare REIV IV Advisor, LLC
(the “Advisor”).


RECITALS


WHEREAS, the Company previously filed a Registration Statement on Form S-11
(File No. 333-205960) to register for offer and sale up to $3.15 billion in
shares of its common stock (the “Shares”), consisting of up to $3.00 billion in
shares of Class T common stock and up to $150 million in shares pursuant to the
Company’s distribution reinvestment plan (the “DRIP”), at an initial purchase
price of $10.00 per share for shares of Class T common stock and $9.50 per share
for shares issued and sold pursuant to the DRIP (the “Offering”), which Offering
was declared effective by the United States Securities and Exchange Commission
(the “SEC”) on February 16, 2016;


WHEREAS, in connection with the Offering, the Company and the Dealer Manager
have entered into the Dealer Manager Agreement, and the Dealer Manager has
subsequently entered into Participating Dealer Agreements, dated various dates,
with participating dealers; and


WHEREAS, the Company has determined that it will commence offering shares of
Class I common stock in the Offering, effective June 17, 2016, and therefore has
reallocated the shares offered in the Offering to reflect that the Company is
offering up to approximately $2.80 billion in shares of Class T common stock at
an initial purchase price of $10.00 per share and up to approximately $0.20
billion in shares of Class I common stock at an initial purchase price of $9.30
per share.


NOW, THEREFORE, the Company, the Dealer Manager, and, solely with respect to the
amendment of Section 3.3 of the Dealer Manager Agreement as set forth below, the
Advisor, hereby modify and amend the Dealer Manager Agreement and agree as
follows:


1.    Defined Terms. Capitalized terms used but not defined herein shall have
the meanings set forth in the Dealer Manager Agreement.


2.    Amendments to Dealer Manager Agreement to incorporate Class I Shares.


A.
The introductory paragraph is hereby removed and replaced with the following:



“Griffin-American Healthcare REIT IV, Inc., a Maryland corporation (the
“Company”), is registering for public sale a maximum of up to $3.15 billion in
shares (the “Shares”) of its common stock (the “Offering”), consisting of (a) up
to $2.80 billion in shares of Class T common stock, $0.01 par value per share,
in the primary offering at an initial price of $10.00 per share (subject in
certain circumstances to discounts based upon the volume of shares purchased and
for certain categories of purchasers), (b) up to $0.20 billion in shares of
Class I common stock, $0.01 par value per share, in the primary offering at an
initial price of $9.30 per share, and (c) up to an aggregate of $150 million in
shares of Class T common stock and Class I common stock pursuant to the
Company’s distribution reinvestment plan at a purchase price of 95.0% of the per
Class T share primary offering price, or $9.50 per share assuming a $10.00 per
Class T share primary offering price, all upon the other terms and subject to
the conditions set forth in the Prospectus (as defined in Section 1.1, below).
The Company has reserved the right to reallocate the Shares offered among the
classes of shares and between the primary offering and the distribution
reinvestment plan. With respect to the Company’s distribution




1

--------------------------------------------------------------------------------





reinvestment plan, distributions on Class T shares will be reinvested in Class T
shares and distributions on Class I shares will be reinvested in Class I
shares. The minimum purchase by any one person shall be $2,500 in Shares except
as otherwise indicated in the Prospectus or in any letter or memorandum from the
Company to Griffin Capital Securities, LLC (the “Dealer Manager”). It is
anticipated that the Dealer Manager will enter into Participating Dealer
Agreements in the form attached to this Dealer Manager Agreement with other
broker-dealers participating in the Offering (each dealer being referred to
herein as a “Dealer” and said dealers being collectively referred to herein as
the “Dealers”). The Company shall have the right to approve any material
modifications or addendums to the form of the Participating Dealer Agreement.
Terms not defined herein shall have the same meaning as in the Prospectus. In
connection therewith, the Company hereby agrees with the Dealer Manager, as
follows:”


B.
Section 3.3 is hereby removed and replaced with the following:



“3.3    Except as otherwise provided in the “Plan of Distribution” section of
the Prospectus, as compensation for the services rendered by the Dealer Manager,
the Company agrees that it will pay to the Dealer Manager, at the time of the
sale of Class T shares pursuant to the primary offering, selling commissions in
the amount of 3.0% of the gross proceeds of the Class T shares sold in the
primary offering, and the Company and Griffin-American Healthcare REIT IV
Advisor, LLC (the “Advisor”) agree that they will pay to the Dealer Manager, at
the time of the sale of Class T shares or Class I shares pursuant to the primary
offering, an aggregate dealer manager fee in the amount of 3.0% of the gross
proceeds of Class T shares or Class I shares sold in the primary offering, of
which 1.0% of the gross proceeds of Class T shares or Class I shares sold in the
primary offering will be funded by the Company and 2.0% of the gross proceeds of
Class T shares or Class I shares sold in the primary offering will be funded by
the Advisor. In addition, with respect to Class T shares sold in the primary
offering, the Company agrees that it will pay to the Dealer Manager a quarterly
stockholder servicing fee in the aggregate amount of up to 4.0% of the gross
proceeds of the Class T shares sold in the primary offering, which stockholder
servicing fee will accrue daily in an amount equal to 1/365th of 1.0% of the
purchase price per share (or, once reported by the Company, the amount of the
Company’s estimated net asset value per share) of Class T shares sold, excluding
Class T shares sold pursuant to the distribution reinvestment plan. The Company
will cease paying the stockholder servicing fee with respect to Class T shares
sold in the Offering at the earliest of (i) the date at which the aggregate
underwriting compensation from all sources equals 10.0% of the gross proceeds
from the sale of Shares in the primary portion of the Offering (i.e., excluding
proceeds from sales pursuant to the distribution reinvestment plan); (ii) the
fourth anniversary of the last day of the fiscal quarter in which the Offering
(excluding the distribution reinvestment plan offering) terminates; (iii) the
date that such Class T share is redeemed or is no longer outstanding; and (iv)
the occurrence of a merger of the Company, listing of the Shares on a national
securities exchange, or an extraordinary transaction by the Company. The
stockholder servicing fee relates to the share or shares sold. The Dealer
Manager may, in its discretion, re-allow to Dealers up to 100% of the
stockholder servicing fee for services that such Dealers perform in connection
with the Class T stockholders; provided, however, that with respect to any
individual investment, the Dealer Manager will not re-allow the related
stockholder servicing fee to a Dealer if such Dealer ceases to hold the account
related to such investment. In addition, the Dealer Manager will not re-allow
the stockholder servicing fee to any Dealer if such Dealer has not executed a
Participating Dealer Agreement with the Dealer Manager or if the Dealer’s
previously executed Participating Dealer Agreement with the Dealer Manager is
terminated. In any instance in which the Dealer Manager does not re-allow the
stockholder servicing fee to a Dealer, the Dealer Manager will return such fee
to the Company. No selling commissions or dealer manager fee shall be paid with
respect to Shares sold pursuant to the Company’s distribution reinvestment plan.
In no event shall the total aggregate underwriting compensation payable to the
Dealer Manager and any Dealers participating in the Offering, including, but not
limited to, selling commissions and the dealer manager fee (which includes
expense reimbursements and non-cash compensation), exceed 10.0% of gross
offering proceeds in the aggregate. The Company and the Advisor will not be
liable or responsible to any Dealer for direct payment of commissions to any
Dealer, it being the sole and exclusive responsibility of the Dealer Manager for
payment of commissions to Dealers. Notwithstanding the




2

--------------------------------------------------------------------------------





above, at the discretion of the Company, the Company may act as agent of the
Dealer Manager by making direct payment of commissions to Dealers on behalf of
the Dealer Manager without incurring any liability.”


3.    Amendments to Participating Dealer Agreement, attached as Exhibit A to
Dealer Manager Agreement, to incorporate Class I Shares.


A.
The introductory paragraph is hereby removed and replaced with the following:



“Griffin Capital Securities, LLC, as the dealer manager (“Dealer Manager”) for
Griffin-American Healthcare REIT IV, Inc. (the “Company”), a Maryland
corporation, invites you (the “Dealer”) to participate in the distribution of
shares of common stock (“Shares”) of the Company, consisting of Class T common
stock, $0.01 par value per share, and Class I common stock, $0.01 par value per
share, subject to the following terms:”


B.
Section III is hereby removed and replaced with the following:



“Except as may be otherwise provided for in the “Plan of Distribution” section
of the Prospectus, Class T shares shall be offered to the public at the offering
price of $10.00 per share, Class I shares shall be offered to the public at the
offering price of $9.30 per share, and Class T shares and Class I shares shall
be offered pursuant to the Company’s distribution reinvestment plan at a
purchase price of 95.0% of the per Class T share primary offering price, or
$9.50 per share assuming a $10.00 per Class T share primary offering price.
Except as otherwise indicated in the Prospectus or in any letter or memorandum
sent to the Dealer by the Company or Dealer Manager, a minimum initial purchase
of $2,500 in Shares is required. The Shares are nonassessable.”


C.
Section V is hereby removed and replaced with the following:



“Except for volume discounts described in the “Plan of Distribution” section of
the Prospectus, which volume discounts shall be the responsibility of the Dealer
to provide to investors who qualify, and except as otherwise provided in the
“Plan of Distribution” section of the Prospectus, the Dealer’s selling
commission applicable to the Class T shares sold by the Dealer in the primary
offering which it is authorized to sell hereunder is 3.0% of the gross proceeds
of the Class T shares sold by it in the primary offering and accepted and
confirmed by the Company, which commissions will be payable by the Dealer
Manager. In addition, as compensation for continuing to service Class T
stockholders in accordance with Dealer’s internal policies and procedures, the
Dealer will be paid a quarterly stockholder servicing fee in the aggregate
amount of up to 4.0% of the gross proceeds of the Class T shares sold by it in
the primary offering and accepted and confirmed by the Company, which
stockholder servicing fee will accrue daily in an amount equal to 1/365th of
1.0% of the purchase price per share (or, once reported by the Company, the
amount of the Company’s estimated net asset value per share) of Class T shares
sold, excluding Class T shares sold pursuant to the distribution reinvestment
plan. The Company will cease paying the stockholder servicing fee with respect
to Class T shares sold in the Offering at the earliest of (i) the date at which
the aggregate underwriting compensation from all sources equals 10.0% of the
gross proceeds from the sale of Shares in the primary portion of the Offering
(i.e., excluding proceeds from sales pursuant to the distribution reinvestment
plan); (ii) the fourth anniversary of the last day of the fiscal quarter in
which the Offering (excluding the distribution reinvestment plan offering)
terminates; (iii) the date that such Class T share is redeemed or is no longer
outstanding; and (iv) the occurrence of a merger of the Company, listing of the
Shares on a national securities exchange, or an extraordinary transaction by the
Company. The stockholder servicing fee relates to the share or shares sold. The
Dealer Manager may, in its discretion, re-allow to Dealers up to 100% of the
stockholder servicing fee for services that such Dealers perform in connection
with the Class T stockholders; provided, however, that the Dealer Manager will
not re-allow the stockholder servicing fee to any Dealer if such Dealer has not
executed a Participating




3

--------------------------------------------------------------------------------





Dealer Agreement with the Dealer Manager or if such Dealer’s previously executed
Participating Dealer Agreement with the Dealer Manager is terminated pursuant to
the provisions of Article XVI of this Participating Dealer Agreement; and
provided further, that with respect to any individual investment, the Dealer
Manager will not re-allow the related stockholder servicing fee to a Dealer if
such Dealer ceases to hold the account related to such investment. No selling
commissions shall be paid with respect to Class I shares or Shares issued and
sold pursuant to the Company’s distribution reinvestment plan. For these
purposes, Class T shares shall be deemed to be “sold” if and only if a
transaction has closed with a subscriber for shares pursuant to all applicable
offering and subscription documents, the Company has accepted the subscription
agreement of such subscriber, and such shares have been fully paid for. The
Dealer affirms that the Dealer Manager’s liability for commissions payable is
limited solely to the proceeds of commissions receivable from the Company, and
the Dealer hereby waives any and all rights to receive payment of commissions
due until such time as the Dealer Manager is in receipt of the commission from
the Company. In addition, as set forth in the Prospectus, the Dealer Manager
may, in its sole discretion, re-allow all or a portion of its dealer manager fee
to Dealers participating in the offering of Shares as marketing fees,
reimbursement of costs and expenses of attending educational conferences or to
defray other distribution-related expenses.


The parties hereby agree that the foregoing commission is not in excess of the
usual and customary distributors’ or sellers’ commission received in the sale of
securities similar to the Shares, that Dealer’s interest in the offering is
limited to such commission from the Dealer Manager and Dealer’s indemnity
referred to in Section 4 of the Dealer Manager Agreement, and that the Company
is not liable or responsible for the direct payment of such commission to the
Dealer. The Dealer Manager shall have the right to require the Dealer to provide
a detailed and itemized invoice as a condition to the reimbursement of any such
due diligence expenses.


The provisions of this Article V as they pertain to the stockholder servicing
fee, if applicable, shall survive termination of the Dealer Manager Agreement
only if such termination of the Dealer Manager Agreement is the result of a
termination of the Offering.”


4.    Amendment. This Amendment may not be amended or modified except in writing
signed by all parties.


5.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of California.


6.    Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original, and all of which together shall constitute a
single instrument.




[Signature page to follow]




4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.




COMPANY:


GRIFFIN-AMERICAN HEALTHCARE REIT IV, INC.






By:
/s/ Jeffrey T. Hanson
 
Jeffrey T. Hanson, Chief Executive Officer





DEALER MANAGER:


GRIFFIN CAPITAL SECURITIES, LLC






By:
/s/ Jeffrey S. Schwaber
 
Jeffrey S. Schwaber, President of Capital Markets





SOLELY WITH RESPECT TO SECTION 3.3 OF THE DEALER MANAGER AGREEMENT AND THE
AMENDMENT THERETO:


ADVISOR:


GRIFFIN-AMERICAN HEALTHCARE REIT IV ADVISOR, LLC
By:    American Healthcare Investors, LLC
Its:    Manager






By:
/s/ Jeffrey T. Hanson
 
Jeffrey T. Hanson, Managing Director







5